DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending in this application. Claims 8-20 are directed towards non-elected group.

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 03/04/2020. It is noted, however, that applicant has not filed a certified copy of the KR10-2020-0026949 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US20100097117A1).
Regarding claim 1, Wang teaches an ESD protection circuit (e.g. circuit comprising ESD protection circuit 134 and 234) (figs.1&2) for an input/output buffer (i.e. mixed-voltage I/O buffer 200) (fig.2) including a logic circuit (i.e. pre-driving circuit 222) (fig.2) and a driver circuit (i.e. output stage circuit 226) (fig.2), the ESD protection circuit comprising: a floating N-well bias circuit (i.e. floating N-well circuit 232) (fig.2) connected to a pad (i.e. PAD 204) (fig.2) at an output of the driver circuit (e.g. output of driver circuit 226, floating N-well bias circuit 232 and PAD 204 are connected as shown in fig.2), the floating N-well bias circuit having an output voltage based on or in response to a supply voltage ([0032] and [0034], Vnwell and Vnwell2 are biased at 3.3V… Vnwell and Vnwell2 are biased at 5V); a switch circuit (e.g. circuit comprising dynamic gate bias generator 124/224 and gate-tracking circuit 228) (figs.1&2) connected to the logic circuit and the driver circuit (implicit, switch circuit 224 and 228 are connected to logic circuit 222 and driver circuit 226) (fig.2), the switch circuit configured to switch a connection between the logic circuit and the driver circuit based on or in response to the supply voltage 
Regarding claim 2, Wang teaches the ESD protection circuit of claim 1, wherein the output voltage of the floating N-well bias circuit is a floating N-well bias voltage (i.e. Vnwell1 and Vnwell2) (fig.2), and the floating N-well bias circuit is configured to output the supply voltage as the floating N-well bias voltage during normal operation ([0032] and [0034], Vnwell and Vnwell2 are biased at 3.3V… Vnwell and Vnwell2 are biased at 5V).
Regarding claim 3, Wang teaches the ESD protection circuit of claim 1, wherein the output voltage of the floating N-well bias circuit is a floating N-well bias voltage, and the floating N-well bias circuit is configured to output a voltage on the pad as the floating N-well bias voltage when the supply voltage is at or near a ground potential ([0030], Vnwell2 can trace VPAD when transmitting logic "1", and Vnwell can trace VPAD in the receiving mode).
Regarding claim 4, Wang teaches the ESD protection circuit of claim 1, wherein the switch circuit connects the logic circuit and a pulldown node (i.e. DN) (fig.2) to the driver circuit when the supply voltage is in a normal range (implicit, as seen in table III, DN and Vnwell2 are correlated and Vnwell2 is connected to driver circuit 226) (fig.2).
Regarding claim 6, Wang teaches the ESD protection circuit of claim 1, wherein the pull- down circuit operates in a sleep mode when the supply voltage is in a normal range ([0047], transistors PM221 and NM222 are turned off when the I/O buffer 200 operates normally).
Regarding claim 7, Wang teaches the ESD protection circuit of claim 1, wherein the pull- down circuit outputs a ground potential or a voltage of 0 V to a pullup node (i.e. UP) (fig.2) of the driver circuit (e.g. pullup node UP and Vg2 of driver circuit are connected) (fig.2) when an ESD pulse or event occurs ([0047], When the electrostatic charge is generated, PM221 and NM222 are turned on) (implicit, pulldown circuit 234 is connected to ground) (fig.2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20100097117A1).
Regarding claim 5, Wang teaches the ESD protection circuit of claim 1, wherein the switch circuit disconnects the logic circuit and the pulldown node when an ESD pulse or event occurs ([0047], When the electrostatic charge is generated, PM221 and NM222 are turned on).

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was made to have the switch circuit disconnect connection between logic circuit and pulldown node, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). MPEP 2114.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US5864243) discloses a buffer (i.e. bidirectional buffer 30 and data controller 40) (figs.4&5) with a logic circuit (i.e. first logic circuit 26, 37, 38) (figs.4&5) and a driver circuit (i.e. output driver 46) (figs.4&5) providing protection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        01/24/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839